Title: From George Washington to Major General Horatio Gates, 10 March 1777
From: Washington, George
To: Gates, Horatio



Dear Sir
Head Quarters Morris Town 10th March 1777

I have the pleasure of yours of the 7th instant and am sorry to find that Genl Cadwalader has declined a Commission in the continental Service.
Altho’ I often wished in secret, that you could be brought to resume the Office of Adjutant General, I never even hinted it, because I thought it might be disagreeable to you for the Reasons which you yourself mention, “that you commanded last Campaign at the second post upon this Continent” and that therefore it might be looked upon by you as a degradation.
But you cannot conceive the pleasure I feel, when you tell me “that if it is my desire that you should resume your former Office, you will with cheerfulness and Alacrity proceed to Morris Town.”
Give me leave to return you my sincere thanks for this mark of your Attention to a request of mine, which now you give me an opening, I make, and at the same time assure you, that I look upon your resumption of the Office of Adjutant General as the only means of giving form and regularity to our new Army.
I had in vain cast my Eyes upon every person within my knowledge, and found none that I thought equal to the Task, except one Gentleman, Major Apollos Morris. But his Character and Intentions are of too dubious a Nature to intrust with an Office of such high Importance. I shall be glad to receive a line from you, mentioning the time that you will leave Philada because I intend sending down Genl Sinclair to take your command.
I am informed that Genl putnam sent down Major Stockton, taken upon Rariton, to Philada in Irons, and that he continues in strict Confinement. I think we ought to avoid putting in practice, what we have so loudly complained of, the cruel treatment of prisoners. I therefore desire, that if there is a necessity for confinement, that it may be made as easy and comfortable as possible to Major Stockton and his Officers. This Man I beleive has been active and mischeivous, but we took him in Arms as an Officer of the Enemy, and by the Rules of War, are obliged to treat him as such and not as a Felon.

I shall be glad if you will bring with you as exact a return as possible of the Number of Troops in Philadelphia, and try to form some opinion of the time in which they will be able to come forward. I am Dear Sir Your most obt Servt

Go: Washington

